ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-009, concluding that ROBERT S. FISHER of VOORHEES, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.7(a) and (b) (conflict of interest), RPC 1.9(a) (conflict of interest-former client), RPC 5.5(a) (failure to maintain a bona fide office), and RPC 8.1(b) (failure to cooperate with disciplinary authorities); and good cause appearing;
It is ORDERED that ROBERT S. FISHER is suspended from the practice of law for a period of three months and until the *334further Order of the Court, effective August 2, 2004; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.